El Juez Presidente Sr. Hernández,
emitió la opinión del 'tribunal.
Se trata de recurso de apelación interpuesto contra sen-tencia .que con fecha. 21 de febrero del corriente año 1916, en grado de apelación y mediante celebración de nuevo jui-■cio, pronunció la Corte de Distrito de San Juan, Sección 2a., -en el caso arriba expresado, declarando a los acusados cul-pables de un delito de juegos prohibidos, e imponiendo a •cada uno de ellos una multa de $2.50 con las costas, y por falta de pago un día de cárcel por cada dólar de multa que ■dejaren de satisfacer.
La causa se originó en la Corte Municipal de Eío Piedras a virtud de denuncia jurada que en la parte conducente dice ■•así:
*477“Yo, Juan T. Acevedo, Cabo P. I., vecino de Río Piedras, calle de Oriente, formulo denuncia contra los acusados arriba mencionados, por delito infracción al artículo 299 del Código Penal, cometido de la manera siguiente: que en 28 de diciembre, 1915, a la 1 P. M. y en la calle del ‘ Comercio ’ de Río Piedras, del Distrito Judicial Municipal de Río Piedras, que forma parte del Distrito Judicial de San Juan, los acusados Aristides Marcano, Ricardo Santiago, Manuel R. Fernán-dez, José Torres, Marcelino Pepín, Luciano González, Nicolás Rodriguez, Salvador Bayada, Alejandro Torres, Nicolás Suárez, Ventura Martínez, Martín Maysonet, Ramón Carreras, Asunción Santana y Alberto Micbel, voluntaria, maliciosa y criminalmente y en el cafetín de Manuel Rivera sito en dicba calle jugaban a lo prohibido por interés con dinero el juego denominado lotto, el que era dirigido por Martín Maysonet, ocupando cincuenta centavos, treinta cartones y noventa bolos. Hecho contrario a la ley.”
Alega la representación de los apelantes en apoyo de la revocación de la sentencia apelada que la corte cometió error al declarar sin lugar la excepción perentoria opuesta a la denuncia de que los lieclios alegados en la misma no eran constitutivos de delito público y que también erró al declarar sin lugar la moción de non-suit presentada por los apelantes al terminar la prueba de cargo.
Hemos examinado la denuncia transcrita y las pruebas practicadas en el juicio, y aunque la primera acaso contiene todos los elementos necesarios para determinar el delito de juego prohibido, tal como lo provee y castiga el artículo 299 del Código Penal, según quedó últimamente enmendado por la Ley No. 36 aprobada en 10 de marzo de 1910, interpretado por esta Corte Suprema en los casos de El Pueblo v. Benítez et al. y El Pueblo v. Ortiz et al., 19 D. P. R. 246 y 1136, por cuanto en dicha denuncia se consigna que los acusados juga-ban a lo prohibido por interés con dinero el juego denomi-nado lotto el que era dirigido por Martín Maysonet, y en una denuncia de esa clase redactada por un cabo de la Policía Insular y no por un fiscal letrado' no podemos: exigir estric-tamente las mismas formalidades que en una verdadera acu-sación, sin embargo las pruebas practicadas no demuestran *478la existencia de nn juego prohibido dirigido por alguno de los jugadores y verificado en las mismas condiciones que cual-quier juego de banca o de interés de los específicamente rela-cionados en dicho artículo tal como estaba originariamente redactado al comenzar a regir el Código Penal en 1902. Para que sea punible un juego de azar que no sea de los que espe-cíficamente mencionaba ese artículo, entre los cuales no figu-raba el de lotto, como tampoco figura en las enmiendas he-chas por las leyes de 12 de marzo de 1908 y 10 de marzo de 1910, es necesario que haya una persona que abra, dirija o administre la jugada y que esa misma persona u otra cual-quiera reciba por ello alguna ganancia o beneficio.
Tales requisitos no han concurrido en el presente caso, pues aunque en la denuncia se afirma que el juego era diri-gido por Martín Maysonet, los dos únicos testigos que han sido examinados declaran, uno de ellos que Ventura Martí-nez era quien recogía el dinero y un tal Maysonet cantaba los bolos, conviniendo el otro testigo en que Maysonet era quien cantaba los bolos, sin que ni uno ni otro haga la más ligera indicación acerca de que hubiera quien dirigiera el juego o percibiera por ello algún beneficio.
Los actos de recoger el dinero y cantar los bolos no mues-tran que Ventura Martínez y Martín Maysonet condujeran o dirigieran el juego en las condiciones ya explicadas y tam-poco aparece que en esas mismas condiciones lo hiciera al-guna otra persona.
Por las razones expuestas es de revocarse la sentencia apelada y absolverse a los acusados con las costas de oficio.

Revocada la sentencia apelada y absueltos los acusados con las costas de oficio.

.Jueces concurrentes: Sres. Asociados Wolf y Aldrey.
. Los Jueces Asociados Sres. del Toro y Hutchison disin-tieron.